Citation Nr: 0948630	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
April 1945.  He died in August 2005.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the appellant's claim of 
entitlement to accrued benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence in this claim is not in dispute.  Essentially, 
the Veteran in this case was granted entitlement to nonsevice 
connected pension benefits by a November 2004 RO decision, 
effective September 24, 2004.  The Veteran and his wife were 
informed that medical expenses could be deducted in the 
calculation of their income, for pension benefits purposes.

Unfortunately, the Veteran died less than a year later, on 
August [redacted], 2005.  In September 2005, the appellant filed a 
claim for death pension, dependency and indemnity 
compensation, and accrued benefits.  With that claim, she 
included an accounting of her and the Veteran's medical 
expenses for the year prior, in order that this might be 
reduced from their countable income for pension purposes.

Again unfortunately, the RO determined that this was an 
accrued benefits claim, and that, as it was not pending at 
the time of the Veteran's death, the Veteran's widow could 
not now claim medical expense deductions for the previous 
year's pension calculations.  The Board finds this to be in 
error.  The Board points out, as the appellant did, a Medical 
Expense Report was not due until September 2005, one year 
after the Veteran's grant of pension benefits, and one month 
after the Veteran's death.  Therefore, she could not 
reasonably have been expected to anticipate the Veteran's 
death by filing a medical expense report claim prior to his 
death, simply to ensure that these medical expenses would 
have been considered in his first year of pension benefits.  
The Board finds therefore that these medical expenses should 
be considered in determining the Veteran's income for the 
year just prior to his death, and that any additional pension 
money that would have ensued to the Veteran should be 
considered due the Veteran's estate.

In fact, the Board does not find that this claim is 
necessarily properly labeled as an accrued benefits claim, as 
the money due the Veteran is not based on a pending claim, 
but rather an ongoing entitlement.  However, even considering 
that this claim may be labeled a claim for accrued benefits, 
under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  Normally, there is no basis for an 
accrued benefits claim unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  In Taylor v. Nicholson, 12 Vet. App. 
126 (2007), however, the United States Court of Appeals for 
Veterans Claims (Veterans Court) clarified that, if a Veteran 
died prior to the expiration of 1 year after the date of 
notice of an award or disallowance of VA benefits, his or her 
surviving spouse has up to 1 year after the date of such 
notice to file an accrued benefits claim.  As noted above, 
the Veteran was granted pension benefits by a November 2004 
RO decision.  Accordingly, the appellant had until November 
2005 to file any claim pertaining to that grant of pension 
benefits. The appellant filed her accrued benefits claim in 
September 2005; thus, her claim was timely filed.

Thus, the Board finds that, whether this is considered a 
claim for accrued benefits or not, the appellant is entitled 
to have medical expenses considered in the amount of pension 
due to the Veteran's estate for the year prior to his death.  
As the RO has not yet considered the underlying merits of the 
accrued benefits claims, a remand for that action is now 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.   The RO should adjudicate the 
underlying merits of the appellant's 
claim for accrued benefits.

2.   When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant should be 
furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



